          Case 1:20-cv-00444-DAD-BAM Document 23 Filed 06/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   DARRYL BOND, et al.,                               Case No. 1:20-cv-00444-DAD-BAM

10                       Plaintiffs,                    ORDER TO SHOW CAUSE RE ATTORNEY
                                                        MELISSA FRY HAGUE FOR
11            v.                                        UNAUTHORIZED PRACTICE OF LAW
                                                        BEFORE THIS COURT
12   C R BARD INCORPORATED, et al.,

13                       Defendants.                    FOURTEEN (14) DAY DEADLINE

14
           On March 27, 2020, this case was transferred to this Court from the United States District
15
     Court for the District of Arizona. (Doc. No. 6.) On March 27, 2020, the Clerk of Court issued a
16
     notice directing counsel Melissa Fry Hague to submit a pro hac vice application to practice in
17
     this District. (Doc. No. 8.) On June 15, 2020, the parties submitted a motion seeking to stay all
18
     discovery and pretrial deadlines and to continue the Initial Scheduling Conference for sixty
19
     (60) days. (Doc. No. 22.) The stipulation was electronically signed by Ms. Hague as counsel for
20
     Plaintiffs. (Id.)
21
           Local Rule 180 governs admission of attorneys to practice before this Court. “Admission
22
     to and continuing membership in the Bar of this Court are limited to attorneys who are active
23
     members in good standing of the State Bar of California.” L.R. 180(a). Each applicant for
24
     admission must present to the Clerk a Petition by Attorney for Admission to Practice before the
25
     Eastern District which complies with the requirements of Local Rule 180(a).
26
           Attorneys who are not active members in good standing of the State Bar of California
27
     may, upon application and in the discretion of the Court, be permitted to appear and participate
28


                                                    1
         Case 1:20-cv-00444-DAD-BAM Document 23 Filed 06/16/20 Page 2 of 2


 1 in a particular case pro hac vice. Id. at 180(b)(2). Pursuant to Local Rule 180(d),

 2        “The Court may order any person who practices before it in violation of [Local
 3        Rule 180] to pay an appropriate penalty that the Clerk shall credit to the Court’s
          Nonappropriated Fund. Payment of such sum shall be an additional condition of
 4        admission or reinstatement to the Bar of this Court or to practice in this Court.”

 5 L.R. 180(d). Local Rule 110 further provides that counsel or a party’s failure to comply with

 6 the Local Rules or with any order of the Court may be grounds for imposition of any and all

 7 sanctions authorized by statute or Rule or within the inherent power of the Court. Id. at 110.

 8        No information regarding whether Ms. Hague is a member of the State Bar of California
 9 has been provided. A review of the docket and Court records indicates that Ms. Hague has not

10 submitted a Petition by Attorney for Admission to Practice before the Eastern District or filed

11 an application for admission to practice pro hac vice despite appearing and participating in this

12 matter on Plaintiffs’ behalf.

13        Accordingly, Melissa Fry Hague is HEREBY ORDERED to SHOW CAUSE for failure
14 to comply with the Local Rules and for unauthorized practice of law before the Court. Ms.

15 Hague shall file a written response to this order to show cause within fourteen (14) days of

16 service of this order. Ms. Hague may also comply with this order by submitting a Petition by

17 Attorney for Admission to Practice before the Eastern District or filing an application for

18 admission to practice pro hac vice and paying the applicable fee and by registering for

19 CM/ECF. The Clerk of Court is further directed to serve a copy of this order on Ms. Hague at
20 the offices of Goldman Scarlato & Penny PC, 8 Tower Bridge, 161 Washington St.,

21 Conshohocken, PA 19428.

22        Failure to respond to this order to show cause may result in the imposition of sanctions.
23

24 IT IS SO ORDERED.

25     Dated:    June 16, 2020                              /s/ Barbara   A. McAuliffe              _
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28


                                                   2
